Citation Nr: 1426968	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09 03-597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for posttraumatic degenerative changes of the second metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to September 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a hearing (i.e., a Travel Board hearing) before the Board in November 2010.  However, after being notified of the scheduled hearing, the Veteran did not report and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In February 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the February 2012 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDING OF FACT

The Veteran's right hand second metacarpal disability has been characterized by pain, stiffness, cold sensation, occasional numbness, decreased manual dexterity, and problems with lifting and carrying.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for posttraumatic degenerative changes of the second metacarpal of the right hand have not been met or more nearly approximated throughout the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 8514-5225 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a March 2005 letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the service-connected right hand disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  

Additional notice regarding how VA determines disability ratings and effective dates was sent to the Veteran in December 2008.  Although the December 2008 letter was not sent prior to the April 2006 rating decision, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the corrective notice in December 2013 and by readjudicating the case in a January 2009 statement of the case (SOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that an SOC or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to the adjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.

VA examined the Veteran's right hand in February 2006, January 2009, and March 2012.  After reviewing the findings provided in the January 2009 VA examination, the Board remanded the matter for an additional VA examination and medical opinions to address whether the symptoms of the service-connected right hand second metacarpal disability could be differentiated from nonservice-connected carpal tunnel syndrome; the severity of any paralysis found in the right hand; the limitation of motion of other right hand digits; the degree of interference of the service-connected right hand second metacarpal disability with overall hand function; and whether the service-connected right hand second metacarpal disability is tantamount to amputation of the right hand.  In sum, VA examiners have reviewed the claims file, received a medical history and report of past and present symptomatology and functional limitation from the Veteran, physically examined the right hand, reported the relevant findings, and provided the requested opinions; therefore, the Board finds that the February 2006, January 2009, and March 2012 VA examinations include all relevant findings and medical opinions needed to fairly evaluate the appeal and are, therefore, adequate for deciding the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Increased Rating for Right Hand Second Metacarpal Disability

The Veteran asserts that the service-connected right hand second metacarpal disability warrants a disability rating in excess of 10 percent.  The Veteran contends that the right hand second metacarpal disability has worsened in recent years and is characterized by pain, stiffness, and a cold sensation.  See November 2008 VA Form 21-4138.

The Veteran's service-connected right hand second metacarpal disability is rated under Diagnostic Code 8514-5225.  38 C.F.R. §§ 4.71a, 4.124a.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 
38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case, Diagnostic Code 5225 is used for rating ankylosis of the index finger, while 8514 represents paralysis of the musculosprial nerve (radial nerve) paralysis.  

The Board notes that Diagnostic Code 5225 has been selected because Diagnostic Code 5003 - which provides disability ratings for degenerative arthritis, the disability affecting the Veteran's right hand second metacarpal - directs VA to assign disability ratings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a; see also March 2012 VA examination (diagnosing degenerative arthritis in right hand).  Diagnostic Code 5225 is used to rate disabilities affecting the index finger.  38 C.F.R. § 4.71a.  When, as here, there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Initially, the Board notes that the Veteran is currently in receipt of the maximum disability evaluation provided under Diagnostic Code 5225.  Under Diagnostic Code 5225, a 10 percent rating is warranted for unfavorable or favorable ankylosis of the index finger; however, the Note instructs VA to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

After reviewing all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that amputation of the right index finger is warranted or that the right hand second metacarpal disability has resulted in limitation of other digits or interference with overall function of the hand.  The March 2012 VA examiner specifically opined that there is "no role for amputation of the finger."  Additionally, the VA examiner opined that there is "no loss of function of right hand" and did not otherwise indicate any degree of interference from the second right metacarpal disability on overall hand function.  There was no limitation of motion reported in any right hand fingers, although pain was noted in the index finger and thumb.  In statements to VA, the Veteran has not reported or otherwise asserted that the right hand second metacarpal disability has manifested a disability picture tantamount to amputation of the right index finger, or that the second right metacarpal disability has interfered with overall right hand functioning or range of motion for any fingers.  For these reasons, the Board finds that neither evaluation of the second right metacarpal disability as amputation, nor additional evaluation for resulting limitation of motion of other digits or interference with overall function of the hand, is warranted.

The Board has also considered whether a disability rating in excess of 10 percent is warranted under Diagnostic Code 8514.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8514, a 20 percent disability rating is warranted for mild incomplete paralysis of the major or minor radial nerve or moderate incomplete paralysis of the minor radial nerve.  A 30 percent disability rating is warranted for moderate incomplete paralysis of the major radial nerve.  A 40 percent disability rating is warranted for severe incomplete paralysis of the minor radial nerve.  A 50 percent disability rating is warranted for severe incomplete paralysis of the major radial nerve.  Disability ratings of 70 and 60 percent are assigned for complete paralysis of the major and minor radial nerve, respectively.  Id. 

The Board finds that the weight of the lay and medical evidence is against finding that the Veteran's right hand second metacarpal disability has manifested any degree of paralysis.  The March 2012 VA examiner specifically opined that there is "no paralysis," after physical evaluation of the Veteran's right hand.  

In the January 2009 VA examination report, the VA examiner reported that nerve conduction studies of the right hand revealed mildly prolonged peak latency, and opined that this represented a very mild carpal tunnel syndrome in the right hand.  Noting that carpal tunnel syndrome, although diagnosed, is not a service-connected disability and, therefore, cannot serve as grounds for increasing the rating for this right index finger disability at issue, the Board remanded this matter for an opinion as to whether the service-connected right hand second metacarpal disability could be differentiated from nonservice-connected carpal tunnel syndrome.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that only if the Board is unable to distinguish, by competent medical evidence, the extent of symptoms that is attributable to the service-connected disability, versus those that are not, would 
38 C.F.R. §§ 3.102 and 4.3 then in turn require the Board to resolve this doubt in the veteran's favor and, for all intents and purposes, effectively presume that all symptoms are associated with the service-connected disability).   In the March 2012 VA examination report that followed, the VA examiner opined that right hand carpal tunnel syndrome and related symptomatology were no longer present.  The Veteran has not asserted that the right hand second metacarpal disability has manifested paralysis of the right hand or index finger.  Thus, the Board finds that the right hand second metacarpal disability has not manifested incomplete or complete paralysis of the radial nerve; therefore, a disability rating in excess of 
10 percent under Diagnostic Code 8514 is not warranted.

Similarly, the Board finds that a higher rating under Diagnostic Code 5003 is not legally possible, as it provides a maximum 10 percent rating for a major joint with arthritis, thus rendering this code inapplicable.  See 38 C.F.R. § 4.71a.  After consideration of DeLuca factors including the Veteran's complaints of pain, stiffness, cold sensation, occasional numbness, decreased manual dexterity, and problems with lifting and carrying, it remains that Diagnostic Code 5003 only provides a 10 percent rating for limitation of motion in the right index finger, which has already been compensated for under Diagnostic Code 5225.  See January 2009 VA examination report; March 2012 VA examination report; November 2008 VA Form 21-4138.

As the Veteran is already in receipt of the highest rating possible under Diagnostic Code 5225 and the evidence does not demonstrate that amputation of the right index finger is warranted, that the right hand second metacarpal disability has resulted in limitation of other digits or interference with overall function of the hand, or the presence of incomplete or complete paralysis of the radial nerve, the Board finds that a disability rating in excess of 10 percent for posttraumatic degenerative changes of the second metacarpal of the right hand is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right hand second metacarpal disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 5225 contemplates disability of the index finger based on limitation of motion.  In addition, Diagnostic Code 5225 incorporates consideration of factors including functional loss due to flare-ups or pain, fatigability, incoordination, painful motion, and weakness causing additional disability beyond that reflected on range of motion measurement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In this case, the Veteran's right hand second metacarpal disability symptoms include pain, stiffness, cold sensation, occasional numbness, decreased manual dexterity, and problems with lifting and carrying.  See January 2009 VA examination report; March 2012 VA examination report; November 2008 VA Form 21-4138.  As these symptoms and related functional impairment are all contemplated by the schedular rating criteria and adequate to rate the Veteran's service-connected right hand second metacarpal disability, no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The evidence reflects that the Veteran is currently employed as a postal service mail handler.  See January 2009 VA examination report.  Although the January 2009 VA examiner described that the right hand second metacarpal disability has "significant effects" on usual employment, and that the Veteran missed seven weeks of work due to the disability, the Veteran has not alleged, and the evidence does not suggest, an inability to secure or follow 


substantially gainful employment due to the service-connected right hand second metacarpal disability; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

A disability rating in excess of 10 percent for posttraumatic degenerative changes of the second metacarpal of the right hand is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


